DETAILED ACTION
The following is a Final Office Action in response to communications filed February 16, 2021.  Claims 1, 4, 5, 9, 12, 13, and 17 are amended.  Currently, claims 1–17 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objection to claims 1, 4, 5, 9, 12, 13, and 17 for informalities.  Accordingly, the previous objection to claims 1, 4, 5, 9, 12, 13, and 17 is withdrawn.
Upon reconsideration of the claims in view of Applicant’s amendments, the previous rejection of claims 1–17 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn.  More particularly, Examiner interprets the “determines” element of independent claims 1, 9, and 17 as reciting a decision rather than a mathematical calculation.  With respect to claim 1, for example, the processor filters known, existing correlation coefficients and then decides or selects a coefficient from the filtered coefficients, such that the scope of claims 1, 9, and 17 does not include mathematically calculating the recited correlation coefficients.  Accordingly, the previous rejection of claims 1–17 under 35 U.S.C. 112(a) is withdrawn.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–16 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–16 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  More particularly, Applicant asserts that the claims solve technological problems with technology.  Examiner disagrees.  Although the claims utilize technology, the pending claims address a public service problem associated with staging emergency service providers.  Further, the technical elements of the claims amount to no more than generic technology that is merely used as a tool to perform the public service problem.  As a result, the pending claims solve non-technical, business problems using generic technology.  Accordingly, Applicant’s assertions are not persuasive, and the previous rejection is maintained below.
Upon reconsideration of the claims in view of Applicant’s amendments, the previous rejections of claims under 35 U.S.C. 103 are withdrawn.  More particularly, when considered in view of the remaining limitations, the prior art of record, either taken alone or in any combination, does not disclose the functionality that “filters correlation coefficients based on the retrieved data and metadata regarding the traffic information and the incident information” and “selects a stage location from among a plurality of candidate locations … based on the determined correlation coefficient,” as substantially recited in independent claims 1, 9, and 17.  Accordingly, the previous rejections of claims under 35 U.S.C. 103 are withdrawn.

Claim Objections
Claim 16 are objected to because of the following informalities:  
As currently presented, system claim 16 depends from method claim 7.  Examiner recommends amending claim 16 to depend from system claim 15 in order to facilitate claim clarity with respect to 35 U.S.C. 112(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–17 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 recites functionality that “filters correlation coefficients based on the retrieved data and metadata regarding the traffic information and the incident information”; “determines a correlation coefficient from a correlation established between the traffic information and the incident information”; and “selects a stage location from among a plurality of candidate locations for a requesting emergency service provider that designates an incident location based on: the determined correlation coefficient, and a shortest travel time to the incident location from the stage location”.

Claims 9 and 17 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 9 and 17 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 3–5, 7, 8, 11–13, 15, and 16 recite an abstract idea under Step 2A Prong One because the elements further describe the process for selecting a stage location for an emergency service provider.  Further, the elements of claims 4, 5, 7, 8, 12, 13, 15, and 16 further recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  
With respect to claims 7, 8, 15, and 16, Examiner notes that the element of “controlling a traffic preemption system” is limited to evaluating conditions affecting travel time and selecting inputs.  Examiner submits that such elements recite an abstract idea because evaluating conditions and selecting inputs describe certain methods of organizing human activity and/or mental processes.  However, if claims 7, 8, 15, and 16 were amended to affirmatively recite controlling a traffic preemption system 
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a memory storing instructions, a processor, and steps for storing information, retrieving data, and sending a notification.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea and the steps for storing information, retrieving data, and sending a notification are insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 9 and 17 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 9 further recites a communication interface and claim 17 further recites a non-transitory computer readable storage medium, the additional computer elements, when considered in view of the claims as a whole, do not integrate the abstract idea into a practical application because the additional computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claims 9 and 17 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

Claims 2 and 10 include additional elements for receiving information over a network from a traffic camera or monitor or an environmental sensor, and claims 6 and 14 include additional elements for storing information.  The additional elements of claims 2, 6, 10, and 14, when considered in view of the claims as a whole, do not integrate the abstract idea into a practical application because the additional computing elements are merely used as a tool to perform the recited abstract idea and the steps for receiving and storing information are insignificant extrasolution activities to the judicial exception.  As a result, claims 2, 6, 10, and 14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a memory storing instructions, a processor, and steps for storing information, retrieving data, and sending a notification.  The additional elements do not amount to significantly more than the abstract idea because the additional computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea and the steps for storing information, retrieving data, and sending a notification are well-understood, routine, and 
As noted above, claims 9 and 17 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 9 further recites a communication interface and claim 17 further recites a non-transitory computer readable storage medium, the additional computer elements do not amount to significantly more than the abstract idea because the additional computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 9 and 17 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 3–5, 7, 8, 11–13, 15, and 16 do not include any additional elements beyond those recited with respect to independent claims 1 and 9.  As a result, claims 3–5, 7, 8, 11–13, 15, and 16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2 and 10 include additional elements for receiving information over a network from a traffic camera or monitor or an environmental sensor, and claims 6 and 14 include additional elements for storing information.  The additional elements of 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Ashida et al. (U.S. 2018/0211523) discloses a system directed to traffic congestion prevention using location-volume correlation coefficients; 
Malkes et al. (U.S. 10,636,299) discloses a system directed to controlling vehicular traffic using volume-flow correlation coefficients; and
Yang (Yang, Saini. "Integrated Management of Emergency Vehicle Fleet." University of Maryland, College Park, 2006. Ann Arbor: ProQuest. Web. 10 Mar. 2021.) discloses a system directed to optimizing emergency vehicle fleet locations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623